EXHIBIT 10.3

 

EXECUTION COPY

 

INDEMNITY AGREEMENT

 

AGREEMENT dated as of September 23, 2004 (this “Agreement”), by and between
Metro-Goldwyn-Mayer Inc., a Delaware corporation (the “Company”), on the one
hand, and each of Kirk Kerkorian (“Kerkorian”), Tracinda Corporation, a Nevada
corporation wholly owned by Kerkorian (“Tracinda”), and 250 Rodeo, Inc., a
Delaware corporation wholly owned by Tracinda and Kerkorian (“Rodeo”), on the
other.

 

RECITALS

 

In connection with the Agreement and Plan of Merger, dated as of September 23,
2004 (the “Merger Agreement”), by and between LOC Acquisition Company, a
Delaware corporation (“Newco”), and the Company, Newco has requested that each
of Tracinda and Rodeo enter into a Voting and Support Agreement (the “Voting
Agreement”) pursuant to which, subject to the terms of the Voting Agreement,
among other things, each of Tracinda and Rodeo agrees to vote all shares of
common stock of the Company beneficially owned by it in favor of the merger (the
“Merger”) contemplated by the Merger Agreement.

 

As an inducement to Tracinda and Rodeo to enter into, and to Kerkorian to cause
Tracinda and Rodeo to enter into, the Voting Agreement and thereby to facilitate
the Merger, which the Board of Directors of the Company has unanimously
determined is in the best interests of the stockholders of the Company, and in
recognition of the substantial benefits which the Board of Directors of the
Company believes will inure to the stockholders of the Company by reason of the
Merger, the Board of Directors of the Company has determined to enter into this
agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

1. Indemnification. The Company shall hold harmless and indemnify each of
Kerkorian, Tracinda and Rodeo, his or its respective successors and assigns and,
in the case of each of Tracinda and Rodeo, its respective directors, officers
and employees and, in the case of any of the foregoing parties that is an
individual, his or her personal or legal representatives, executors,
administrators, successors, heirs, distributees, divisees and legatees (each, an
“Indemnitee” and, collectively, the “Indemnitees”), against any and all claims,
expenses, liabilities and losses (including, without limitation, the reasonable
investigation expenses, expert witnesses’ and attorneys’ fees and expenses,
judgments, penalties, fines, amounts paid or to be paid in settlement any
interest, assessments, or other charges imposed thereon and any federal, state,
local or foreign taxes imposed as a result of actual or deemed receipt of any
payment hereunder) actually incurred by such Indemnitee (net of any related
insurance proceeds or other amounts received by the Indemnitee or paid by or on
behalf of the Company on the Indemnitee’s behalf in compensation of such
expenses, liabilities or losses) in connection with any actual or threatened
action, suit or proceeding, whether civil, criminal, administrative or
investigative or in arbitration, to or in which the Indemnitee is a party or
participant or is threatened to be made a party or participant (a “Proceeding”),
as a plaintiff, defendant, respondent, witness or otherwise, based upon, arising
from, relating to or by reason of the execution, delivery and/or performance of
the Merger Agreement and/or the Voting Agreement and/or the consummation of the
transactions contemplated by the foregoing agreements.

 

Notwithstanding the foregoing, the Company shall not be obligated to hold
harmless and indemnify an Indemnitee:



--------------------------------------------------------------------------------

(i) except as provided in Section 10(b) hereof, in connection with a Proceeding
initiated by the Indemnitee unless such proceeding (or part thereof) was
authorized by a two-thirds vote of the Board of Directors of the Company; or

 

(ii) in connection with any claim to the extent that such claim arises by reason
of the insolvency of the Company.

 

2. Standard of Conduct. Notwithstanding any provision of this Agreement (but
subject to Section 3 hereof), the indemnification provided to each Indemnitee by
this Agreement shall be subject to satisfaction by the Indemnitee of the same
standards of conduct, and shall be subject to the same limitations, that are
applicable to indemnification of directors and officers of a Delaware
corporation under Section 145 of the Delaware General Corporation Law (the
“DGCL”), whether or not, but for the agreement contained in this paragraph, such
standards of conduct and limitations would be applicable to the Indemnitee.

 

3. Presumption. Each Indemnitee shall be presumed to be entitled to such
indemnification under this Agreement upon submission of a written claim pursuant
to Section 4 hereof. Thereafter, the Company shall have the burden of proof to
overcome the presumption that the Indemnitee is so entitled. Such presumption
shall only be overcome by a judgment or other final adjudication, after all
appeals and all time for appeals has expired (“Final Determination”), which is
adverse to the Indemnitee and which establishes (i) that his or its acts were
(a) not committed in good faith or in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or (b)
with respect to a criminal action or proceeding, committed with a reasonable
cause to believe his or its conduct was unlawful or (ii) that the Indemnitee in
fact personally gained a financial profit or other advantage to which he or it
was not legally entitled. If any Indemnitee is not wholly successful in any
Proceeding but is successful on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company agrees
to indemnify the Indemnitee to the maximum extent permitted by law against all
losses and expenses incurred by the Indemnitee in connection with each
successfully resolved claim, issue or matter. Neither the failure of the Company
(including its Board of Directors, legal counsel or stockholders) to have made a
determination prior to the commencement of such Proceeding that indemnification
of the Indemnitee is proper in the circumstances, nor an actual determination by
the Company (including its Board of Directors, its legal counsel or its
stockholders) that the Indemnitee has not met the applicable standard of
conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct. The purchase,
establishment or maintenance of any insurance or similar protection or other
arrangements (any such insurance, protection or arrangement, an “Indemnification
Arrangement”) shall not in any way diminish, restrict, limit or adversely affect
the rights and obligations of the Company or of any Indemnitee under this
Agreement, except as expressly provided herein, and the execution and delivery
of this Agreement by the Company and the Indemnitees shall not in any way
diminish, restrict, limit or adversely affect any Indemnitee’s right to
indemnification from the Company or any other party or parties under any other
Indemnification Arrangement, the Certificate of Incorporation or Bylaws of the
Company, or the DGCL. Any presumption pursuant to this Section 3 that an
Indemnitee is or is not entitled to indemnification shall not be deemed to
broaden or limit the scope of such Indemnitee’s right to indemnification as set
forth in Sections 1 and 2.

 

4. Claims for Payments. Each Indemnitee shall have the right to receive from the
Company on demand or, at his or its option, to have the Company pay

 

2



--------------------------------------------------------------------------------

promptly on his or its behalf, in advance of a Final Determination of a
Proceeding, all amounts payable by the Company pursuant to the terms of this
Agreement as corresponding amounts are expended or incurred by the Indemnitee in
connection with any Proceeding or otherwise (such amounts so expended or
incurred being referred to as “Advanced Amounts”). In making any claim for
payment by the Company of any amount, including any Advanced Amount, pursuant to
this Agreement, an Indemnitee shall submit to the Company a written request for
payment (a “Claim”) which includes a schedule setting forth in reasonable detail
the dollar amount expended (or incurred or expected to be expended or incurred).
Each item on such schedule shall be supported by the bill, agreement, or other
documentation relating thereto, a copy of which shall be appended to the
schedule as an exhibit.

 

Where an Indemnitee is requesting Advanced Amounts, the Indemnitee must also
provide an undertaking reasonably acceptable to the Company to repay such
Advanced Amounts within thirty (30) days if a Final Determination is made that
the Indemnitee is not entitled to indemnification or reimbursement hereunder.

 

5. Section 16(b) Liability. The Company shall not be liable under this Agreement
to make any payment in connection with any claim made against any Indemnitee for
an accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, and amendments thereto (the “Exchange Act”), or similar
provisions of any state statutory law or common law.

 

6. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue for so long as any Indemnitee shall be subject
to the possibility of any Proceeding in respect of which the Indemnitee is or
may be entitled to indemnification hereunder.

 

7. Representations and Warranties of the Indemnitees. Each of Kerkorian,
Tracinda and Rodeo represents and warrants to the Company as of the date of this
Agreement that, except for this Agreement and the Voting Agreement, all
contracts, arrangements, understandings or relationships (legal or otherwise)
among Kerkorian, Tracinda and Rodeo or their directors and executive officers or
between any of such persons and any other person with respect to any securities
of the Company that are required to be disclosed under Item 6 of Schedule 13D
under the Exchange Act have been disclosed in the Statement on Schedule 13D, as
amended, filed by Kerkorian, Tracinda and Rodeo with the Securities and Exchange
Commission.

 

8. Successors; Binding Agreement. This Agreement shall be binding on, and shall
inure to the benefit of and be enforceable by, each of the Company’s successors
and assigns and by each Indemnitee’s successors and assigns and, in the case of
any individual, his or her personal or legal representatives, executors,
administrators, successors, heirs, distributees, divisees and legatees. The
Company shall require any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by written agreement in form and
substance reasonably satisfactory to the Company and to each Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession or assignment had taken place.

 

9. Notification and Defense of Claim. Promptly after receipt by any Indemnitee
of notice of the commencement of any Proceeding, the Indemnitee shall, if a
claim in respect thereof is to be made against the Company under this Agreement,
notify

 

3



--------------------------------------------------------------------------------

the Company of the commencement thereof (which notice shall specify in
reasonable detail the nature and amount of the claim (to the extent known), but
the failure to so notify the Company will not relieve the Company from any
liability which it may have to the Indemnitee, except to the extent that the
Company is actually and materially prejudiced by the Indemnitee’s failure to so
notify.

 

With respect to any such Proceeding, the Company will be entitled (but not
obligated) to participate in and/or assume the defense of the Proceeding. If the
Company assumes such defense, the Indemnitee will have the right to participate
in the defense thereof and to employ counsel, separate from the counsel employed
by the Company, at the Indemnitee’s own expense; provided, however, that such
Indemnitee shall be entitled to participate in any such defense with separate
counsel at the expense of the Company if, (i) requested by the Company to employ
separate counsel or (ii) in the opinion of counsel to the Indemnitee (which
counsel shall be reasonably satisfactory to the Company), there are potential
defenses available to the Indemnitee that are materially in conflict with those
available to the Company, provided that the Company shall not be responsible for
the fees and expenses of more than one firm of separate counsel for the
Indemnitees in connection with any Proceeding in the same jurisdiction, in
addition to any local counsel, unless the Company otherwise consents or a
conflict of interest requires separate counsel for particular Indemnitees. If
the Company fails to assume the defense of such Proceeding within thirty (30)
days after the receipt of an Indemnity Notice, the Indemnitee (upon delivering
written notice to such effect to the Company) shall have the right to undertake,
at the Company’s cost and expense, the defense, compromise or settlement of such
Claim; provided, however, that the Indemnitee shall not enter into any such
compromise or settlement without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed). In the event the Company
assumes the defense of the Proceeding, the Company will keep the Indemnitee
reasonably informed of the progress of any such defense, compromise or
settlement. The Company shall not, except with the written consent of the
Indemnitee (which consent may be withheld in the Indemnitee’s sole and absolute
discretion), consent to the entry of a judgment or enter into a settlement of
any Proceeding other than a judgment or settlement (i) involving only the
payment of money which the Company is required to pay to or on behalf of the
Indemnitee pursuant to the indemnification provisions of this Agreement and (ii)
that includes an unconditional release of the Indemnitee with respect to the
Proceeding.

 

10. Enforcement. (a) The Company has entered into this Agreement and assumed the
obligations imposed on it hereby in order to induce Tracinda and Rodeo to enter
into, and to induce Kerkorian to cause Tracinda and Rodeo to enter into, the
Voting Agreement and thereby to facilitate the Merger and acknowledges that the
Indemnitees are relying upon this Agreement in entering into the Voting
Agreement.

 

(b) All expenses incurred by any Indemnitee in connection with the preparation
and submission of a request for indemnification hereunder shall be borne by the
Company. In the event any Indemnitee has requested payment of any amount under
this Agreement and has not received payment thereof within thirty (30) days of
such request, the Indemnitee may bring any action to enforce rights or collect
moneys due under this Agreement, and, if the Indemnitee is successful in such
action, the Company shall reimburse the Indemnitee for all of the Indemnitee’s
fees and expenses in bringing and pursuing such action. If it is determined that
the Indemnitee is entitled to indemnification for part (but not all) of the
indemnification so requested, expenses incurred in seeking enforcement of such
partial indemnification shall be reasonably prorated among the claims, issues or
matters for which the Indemnitee is entitled to indemnification for claims,
issues or matter for which the Indemnitee is not so entitled.

 

4



--------------------------------------------------------------------------------

The Indemnitee shall be entitled to the advancement of such amounts to the full
extent contemplated by Section 4 hereof in connection with such Proceeding.

 

11. Separability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any sections or
subsections of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not by themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (ii) to
the fullest extent possible, the provisions of any section or subsections of
this Agreement containing any such provisions held to be invalid, illegal or
unenforceable shall be construed so as to give effect to the intent of the
parties that the Indemnitors (or any of them) provide protection to the
Indemnitee to the fullest extent enforceable.

 

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged except by an instrument in writing executed by or on behalf of each
party sought to be bound thereby. No waiver by any party at any time of any
breach by another party of, or of compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or at any prior
or subsequent time. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflicts of laws thereof. Any legal
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby shall be brought solely in the Federal courts
of the United States located in the State of Delaware; provided that if (and
only after) such courts determine that they lack subject matter jurisdiction
over any such legal action, suit or proceeding, such legal action, suit or
proceeding shall be brought in the United States District Court for the Southern
District of New York; provided, further, that if (and only after) both the
Federal courts of the United States located in the State of Delaware and the
United States District Court for the Southern District of New York determine
that they lack subject matter jurisdiction over any such legal action, suit or
proceeding, such legal action, suit or proceeding shall be brought in the
Chancery Court of the State of Delaware. Each party to this Agreement hereby
irrevocably submits to the exclusive jurisdiction of such courts in respect of
any legal action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, and hereby waives, and agrees
not to assert, as a defense in any such action, suit or proceeding, any claim
that it is not subject personally to the jurisdiction of such courts, that the
action, suit or proceeding is brought in an inconvenient forum, that the venue
of the action, suit or proceeding is improper or that this Agreement or the
transactions contemplated hereby may not be enforced in or by such courts. Each
party agrees that notice or the service of process in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall be properly served or delivered if delivered in the
manner contemplated by Section 13. In addition, each of the parties hereto
waives any right to trial by jury with respect to any claim or proceeding
related to or arising out of this Agreement or any transactions provided for
herein.

 

13. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

 

5



--------------------------------------------------------------------------------

If to any Indemnitee:

 

c/o Tracinda Corporation

   

150 South Rodeo Drive

   

Suite 250

   

Beverly Hills, CA 90212

   

Attn: General Counsel

If to the Company:

 

Metro-Goldwyn-Mayer Inc.

   

Fourteenth Floor

   

10250 Constellation Boulevard

   

Los Angeles, CA 90067

   

Attn: Secretary

 

or to such other address as any party may have furnished to the other parties in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

15. Effectiveness. This Agreement shall be effective as of the day and year
first above written.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

METRO-GOLDWYN-MAYER INC. By:   /s/    JAY RAKOW             Name:   Jay Rakow  
  Title:   Senior Executive Vice President and General Counsel

 

TRACINDA CORPORATION By:   /S/    ANTHONY MANDEKIC             Name:  

Anthony Mandekic

    Title:  

Secretary/Treasurer

 

250 RODEO, INC. By:   /S/    ANTHONY MANDEKIC             Name:  

Anthony Mandekic

    Title:  

Secretary/Treasurer

 

/s/    KIRK KERKORIAN         Kirk Kerkorian

 

The undersigned hereby agrees, assuming the consummation of the Merger, to cause
the surviving corporation in the Merger to honor and perform its obligations
under this Agreement.

 

LOC ACQUISITION COMPANY By:   /s/    MICHAEL DOMINGUEZ     Name:  

Michael Dominguez

    Title:  

Chairman of the Board